DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30, line 9 recites “more than >14%”. The sign ‘>’ means ‘greater than’, and the phrase ‘more than greater than’ is not clear, as it is not clear how much greater than 14% the minimum elongation at break must be. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-22, 25, 27-29 and 31-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoschouer et al. (US 2021/0213795 A1), hereinafter Hoschouer, as cited by Applicant.
Regarding claim 16, Hoschouer discloses (Fig. 1-5) a support link arm 16 comprising:
a link arm member 16, wherein the link arm member comprises:
a vertical cross section having a height and a width, the height having a larger dimension than the width (Fig. 3; cross section of member 16 has a dimension in the left-right direction that is larger than a dimension in the up-down direction),
a cavity portion (Fig. 3; gap between upper plate 30 and lower plate 32),
a first longitudinal end (Fig. 2; end nearest ball joint 36), and
a second longitudinal end (Fig. 2; end nearest bushing 40); and
	a ball joint socket 36 (Fig. 2-3; Para. [0040]), wherein the ball joint socket 36 comprises a fastening appendage (Fig. 3; portion of socket 36 extending towards link arm 16), and the ball joint socket 36 by way of the fastening appendage is configured to engage the cavity portion of the link arm member 16 such that the ball joint socket 36 is jointed to the first longitudinal end (Fig. 2-3; Para. [0040] & [0049]).

	Regarding claim 17, Hoschouer further discloses that the link arm member 16 comprises two sheet-metal shell segments 30, 32 (Fig. 2-3; Para. [0037]).

	Regarding claim 18, Hoschouer further discloses that the cavity portion comprises lateral walls 56, and each of the lateral walls contacts the fastening appendage (Fig. 2-3; Para. [0049]; fastening appendage is inserted between the walls of link arm 16).

	Regarding claim 19, Hoschouer further discloses that the link arm member 16 comprises a plurality of support portions, and the fastening appendage comprises a plurality of support flanks, and each support flank of the plurality of support flanks correspondingly contacts each support portion of the plurality of support portions (Marked-up Fig. 3, below, shows that the fastening appendage has two separate raised features, each of which contacts a correspondingly shaped support portion in the link arm 16).


    PNG
    media_image1.png
    297
    440
    media_image1.png
    Greyscale

Marked-up Fig. 3

	Regarding claim 20, Hoschouer further discloses that the link arm member 16 comprises a rectangular vertical cross section (Fig. 3; cross section of link arm 16 is rectangular).

	Regarding claim 21, Hoschouer further discloses that the link arm member 16 comprises an H-shaped vertical cross section (Fig. 5).

	Regarding claim 22, Hoschouer further discloses an attachment point 38 for a spring and damping element between the first longitudinal end and the second longitudinal end (Fig. 2; Para. [0040]; attachment point 38 connects the link arm 16 to the rest of the vehicle suspension system, such as a spring and damping element). 

	Regarding claim 25, Hoschouer further discloses that the link arm member 16 comprises at least one bead 34 (Fig. 2; Para. [0037]).

	Regarding claim 27, Hoschouer further discloses that the ball joint socket 36 is integral with the link arm member 16 (Fig. 2; Para. [0040]; socket 36 can be welded to link arm 16, resulting in an integral connection).

	Regarding claim 28, Hoschouer further discloses that the ball joint socket 36 and the link arm member 16 are joined in a form-fitting manner (Fig. 2-3; contour of fastening appendage of socket 36 is the same shape as cavity in link arm 16, resulting in a form-fit when the socket 36 is inserted in the cavity).

Regarding claim 29, Hoschouer further discloses that the second longitudinal end comprises a bearing receptacle 40, and the second longitudinal end is opposite the first longitudinal end (Fig. 2; Para. [0040]).

Regarding claim 31, Hoschouer further discloses that the link arm member 16 is elongated in shape (Fig. 2).

Regarding claim 32, Hoschouer further discloses that the link arm member 16 comprises sheet metal (Para. [0037]).

Regarding claim 33, Hoschouer further discloses that the ball joint socket 36 is a forging or a casting from metal (Para. [0049]).

Regarding claim 34, Hoschouer further discloses that the ball joint socket 36 and the link arm member 16 are joined by a weld (Para. [0040]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hoschouer in view of Perry et al. (US 2012/0021241 A1), hereinafter Perry, as cited by Applicant.
Regarding claim 24, Hoschouer does not disclose that the fastening appendage comprises a support joint receptacle.
Perry teaches a ball joint socket 56 to connect to a link arm member 12 that has a fastening appendage comprising a support joint receptacle (Fig. 4; Para. [0028]; holes through fastening appendage to receive rivets, pins, threaded fasteners, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hoschouer by having a support joint receptacle in the fastening appendage as disclosed by Perry because connection in this method is structurally robust and low cost (Para. [0005] of Perry).

Regarding claim 35, Hoschouer does not disclose that the ball joint socket and the link arm member are joined by a rivet.
Perry teaches that a ball joint socket 56 and a link arm member 12 can be joined by a rivet 66 (Fig. 3-4; Para [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hoschouer by joining the ball joint socket and the link arm member using a rivet as disclosed by Perry because connection in this method is structurally robust and low cost (Para. [0005] of Perry).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hoschouer in view of Schindler et al. (EP 2711214 A1), hereinafter Schindler.
Regarding claim 26, Hoschouer does not disclose that the link arm member comprises at least one predetermined kinking point.
Schindler teaches a link arm member 16 comprising at least one predetermined kinking point 18 (Fig. 1; Para. [0030] of Schindler Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hoschouer by providing a kinking point on the link arm member as disclosed by Schindler because the kinking point allows the arm to fail and plastically deform if a maximum force is exceeded (Para. [0011] of Schindler Translation).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hoschouer.
Regarding claim 30, Hoschouer does not explicitly disclose that the link arm member comprises a yield point Rp0.2 between and including 480 – 880 MPa, a tensile strength Rm between and including 580 – 1050 MPa, and a minimum elongation at break A80mm of >8%; and the ball joint socket comprises a yield point Rp0.2 between and including 400 – 600 MPa, a tensile strength Rm between and including 600 – 820 MPa, and a minimum elongation at break A5 of more than >14%.
It would have been an obvious matter of design choice to set these respective yield points, tensile strengths and minimum elongations at break, since applicant has not disclosed that these values solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other ranges of yield points, tensile strengths and minimum elongations at break.


	Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach support link arms of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        


/KAREN BECK/Primary Examiner, Art Unit 3614